        Case 4:19-cr-00037-BSM Document 2 Filed 12/14/18 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION


UNITED STATES OF AMERICA


V.                        NO. 4:18-MJ-351 JTR


JOSE REYES-SANCHEZ, ET AL


                          CLERK’S MINUTES

Date:                     December 14, 2018
Before:                   Hon. J. Thomas Ray
Assistant U.S. Attorney   Stephanie Mazzanti for Kristin Bryant
Defense Attorneys         J. Fletcher See – Apple Amado Castroll-Leon
                          Garry Corrothers - Jose Reyes-Sanchez
U.S. Probation            Laine Rasmussen
Intepreter                Sandra Theodore
ECRO/CRD                  Tenesha Brown



Defendants appeared before Judge J. Thomas Ray for their initial appearance after
an arrest from a complaint. The parties indicated they needed an interpreter and
Sandra Theodore was sworn in. Defendants through counsel waived their right to
a preliminary hearing. There were questions regarding the legal name of Apple
Amado Castroll-Leon and the legal status of Jose Reyes-Sanchez. The Court asked
counsel to research both of those issues and scheduled a detention hearing for
Monday, 12/17/18 at 3:00 p.m.
